TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00806-CV


                                       T. N. V., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
               NO. 258-770-B, JACK WELDON JONES, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant T.N.V. filed her notice of appeal on November 26, 2013. The appellate

record was complete December 5, 2013, making appellant=s brief due December 27, 2013. On

December 12, 2013, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a), available

at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant=s brief

no later than January 6, 2014. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.
              It is ordered on December 19, 2013.

Before Chief Justice Jones, Justices Pemberton and Field